     Case 2:17-cv-02651-GMN-EJY Document 90 Filed 07/22/20 Page 1 of 5



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 ANNE-MARIE BIRK, ESQ.
   Nevada Bar No. 12330
 3 SWITCH, LTD.

 4 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 5 Telephone: (702) 444-4111
   policy@switch.com
 6
   MARK A. HUTCHISON
 7 Nevada Bar No. 4639
   JACOB A. REYNOLDS
 8
   Nevada Bar No. 10199
 9 PIERS R. TUELLER
   Nevada Bar No. 14633
10 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
11 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
12 Telephone: (702) 385-2500

13 Attorneys for Plaintiff

14                             UNITED STATES DISTRICT COURT

15                                     DISTRICT OF NEVADA

16 SWITCH, LTD., a Nevada limited liability              CASE NO.:       2:17-cv-02651-GMN-EJY
   company,
17                                                       STIPULATED AMENDED
                       Plaintiff,                        DISCOVERY PLAN AND
18                                                       SCHEDULING ORDER
   vs.
19
                                                         (FIFTH REQUEST)
20 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
21 20, inclusive,

22                          Defendants.
23

24          Pursuant to LR IA 6-1 and LR 26-4, counsel for Plaintiff SWITCH, LTD. (“Plaintiff”) and

25 Defendants STEPHEN FAIRFAX and MTECHNOLOGY (“Defendants”) hereby submit this

26 Stipulated Amended Discovery Plan and Scheduling Order to extend the current discovery deadlines.

27          The parties respectfully make this fifth request for continuance of the deadlines by ninety

28 (90) days in good faith due to restrictions related to COVID-19.

                                                     1
     Case 2:17-cv-02651-GMN-EJY Document 90 Filed 07/22/20 Page 2 of 5



 1          In support of this Stipulation, the parties state as follows:

 2 1.       Discovery Completed to Date

 3          The parties have each served, and responded to, multiple requests for written discovery,

 4 including requests for production, requests for admission, and interrogatories. While all parties

 5 initially objected to written discovery due to the lack of a protective order to protect sensitive

 6 documents from disclosure, they agreed upon the language of a Stipulated Protective Order, which

 7 they filed on November 19, 2019 [Dkt. #64]. The parties have each supplemented their discovery

 8 responses and have met and conferred with respect to alleged deficiencies in those responses. Plaintiff

 9 is still awaiting Defendants’ supplemental responses and has filed a Motion to Compel Production

10 of Documents against third party Jones Lang LaSalle to corroborate Defendant’s production.

11 Plaintiff has served additional third-party subpoenas as well. Due to the sensitive nature of documents

12 to be produced by Switch, and the need to safeguard Switch’s mission critical technology

13 infrastructure services, the parties agreed to an onsite production and inspection of documents and

14 materials. The parties have agreed to an onsite review during the week of July 20, 2020.

15          Defendants served an initial expert report, and Plaintiff served a rebuttal expert report. On

16 March 20, 2020, Plaintiff noticed the depositions of Defendant Stephen Fairfax and the 30(b)(6)

17 witness for Defendant MTechnology to take place on April 8 and 9, 2020. Given the current

18 restrictions regarding gatherings and travel due to the COVID-19 pandemic, the parties are working

19 on establishing mutually acceptable dates for deposing each other’s witnesses. Depositions have been
20 noticed, however. The parties will depose witnesses via videoconference in accordance with social

21 distancing guidelines. At this time, the parties have vacated the depositions and are reaching mutually

22 agreeable dates for those depositions prior to the close of discovery.

23 2.       Discovery Remaining to be Completed

24          Pursuant to the meet and confer conferences of the parties, Defendants are in the process of

25 supplementing prior written discovery, and the parties are working together regarding access to the

26 production of sensitive documents respecting Switch’s mission critical technology infrastructure

27 needs and concerns. Switch is also awaiting production by third parties like Jones Lang LaSalle.

28 ///

                                                        2
     Case 2:17-cv-02651-GMN-EJY Document 90 Filed 07/22/20 Page 3 of 5



 1          Prior to the pandemic, Switch offered to produce its production onsite, and the parties agreed

 2 that Defendants’ counsel would review Plaintiff’s production of documents onsite, at Plaintiff’s Tier

 3 5 Platinum data center campus. Switch believes current onsite review remains possible although

 4 subject to required social distancing as the attorney would be alone in the on-site, secure room as

 5 they conducted the review. Switch is a mission critical, technology infrastructure provider authorized

 6 to continue to operate by the U.S. Department of Homeland Security’s Critical Infrastructure sector

 7 per Presidential Policy Directive 21 (PPD-21) which identifies 16 critical infrastructure sectors,

 8 including power, telecommunications and data centers. Defendants objected to reviewing documents

 9 at Switch’s campus after Governor Sisolak closed virtually every business in the State of Nevada.

10 However, once businesses reopened and a mask mandate was in place, Defendants agreed to review

11 documents at Switch’s campus if Switch could provide assurances that proper safety procedures

12 would be in place. Switch has provided such assurances, and document review is scheduled to occur

13 at Switch’s Las Vegas campus during the week of July 20, 2020.

14          Finally, as noted above, the parties are working together to establish a deposition schedule

15 following the conclusion of travel and gathering restrictions imposed due to the COVID-19

16 pandemic. The parties have been unable to complete depositions thus far due to the above-referenced

17 issues with document production and the difficulties of scheduling in-person depositions during the

18 pandemic. The parties would like to proceed with video depositions of key witnesses and secondary

19 witnesses via videoconference. They are currently in the process of scheduling mutually agreeable
20 dates for those depositions.

21 3.       Reasons why Discovery has not been Completed

22          Good cause exists to extend the discovery deadlines in this case. “Good cause to extend a

23 discovery deadline exists ‘if it cannot reasonably be met despite the diligence of the party seeking the

24 extension.’” 1 Given that the protective order has now been filed, the parties have fully engaged in the

25 discovery process, and continue to produce documents.

26

27

28   1
      Derosa v. Blood Sys., Inc., No. 2:13-CV-0137-JCM-NJK, 2013 WL 3975764, at *1 (D. Nev. Aug. 1,
     2013)(internal citations omitted).
                                                      3
     Case 2:17-cv-02651-GMN-EJY Document 90 Filed 07/22/20 Page 4 of 5



 1          At the moment and for the foreseeable future, all of the parties and their counsel are

 2 complying with local regulations and guidance regarding COVID-19. Plaintiff scheduled depositions;

 3 however, given the pandemic, the parties agreed to continue these depositions. The parties are

 4 currently discussing scheduling the depositions of each other, third parties, and expert witnesses,

 5 Their different positions regarding the way depositions should be conducted is detailed above.

 6          The response to the COVID-19 pandemic has made moving forward with the discovery

 7 process difficult. Given the restrictions imposed due to COVID-19, the parties were unable to

 8 complete discovery. Now that the restrictions have largely been lifted, the parties can move forward

 9 with document review and depositions.

10 4.       Proposed Schedule for Completing all Remaining Discovery

11          The parties hereby stipulate to move the discovery deadlines by ninety (90) days, including

12 the deadlines for initial and rebuttal expert disclosures, as follows:

13    Scheduled Event                   Current Deadline [Dkt. #76] Proposed Deadline

14    Fact Discovery Cutoff             July 29, 2020                       October 27, 2020

15    Initial Expert Disclosures        September 1, 2020                   November 30, 2020
16    Rebuttal Expert Disclosures       September 29, 2020                  December 28, 2020
17    Dispositive Motions               October 29, 2020                    January 27, 2021
18    Pretrial Order                    November 30, 2020                   March 1, 2021- this deadline is
                                                                            suspended if a dispositive
19                                                                          motion is timely filed.
20

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                        4
     Case 2:17-cv-02651-GMN-EJY Document 90 Filed 07/22/20 Page 5 of 5



1           IT IS SO STIPULATED.

2 DATED this 22nd day of July, 2020.               DATED this 22nd day of July, 2020.

3 SWITCH, LTD.                                     RANDAZZA LEGAL GROUP, PLLC
4

5   /s/: Samuel Castor                               /s/: Ronald D. Green
  SAMUEL CASTOR, ESQ.                              RONALD D. GREEN, ESQ.
6 Nevada Bar No. 11532                             Nevada Bar No. 7360
  ANNE-MARIE BIRK, ESQ.                            ALEX J. SHEPARD, ESQ.
7 Nevada Bar No. 12330                             Nevada Bar No. 13582
  7135 South Decatur Blvd.                         2764 Lake Sahara Drive, Suite 109
8 Las Vegas, Nevada 89118                          Las Vegas, Nevada 89117
                                                   Attorneys for Defendants
9
     MARK A. HUTCHISON
10   Nevada Bar No. 4639
     JACOB A. REYNOLDS
11   Nevada Bar No. 10199
     PIERS R. TUELLER
12   Nevada Bar No. 14633
     HUTCHISON & STEFFEN, PLLC
13   Peccole Professional Park
14   10080 West Alta Drive, Suite 200
     Las Vegas, Nevada 89145
15   Attorneys for Plaintiff

16                                            ORDER
17          IT IS HEREBY ORDERED that the scheduling in this case will proceed as follows:
18           Scheduled Event               Proposed Deadline
19           Discovery Cutoff              October 27, 2020
20           Initial Expert Disclosures    November 30, 2020
21           Rebuttal Expert Disclosures   December 28, 2020
22           Dispositive Motions           January 27, 2021
23           Pretrial Order                March 1, 2021- this deadline is suspended if a
                                           dispositive motion is timely filed.
24

25          IT IS SO ORDERED.

26                                             _____________________________________
27                                             UNITED STATES MAGISTRATE JUDGE
                                                July 22, 2020
28                                             _____________________________________
                                               DATED
                                                 5
